Citation Nr: 1737285	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  13-25 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for left knee tear of the posterior collateral ligament, status post reconstruction with osteoarthritis prior to November 12, 2015 and 10 percent on and thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from November 1981 to December 2007.  The current matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by a Regional Office (RO) of the Department of Veterans Affairs (VA), which, in relevant part, granted service connection for left knee tear of the posterior collateral ligament status post reconstruction (to include osteoarthritis), and assigned a noncompensable disability rating, effective August 15, 2011.  In August 2015, the Board remanded the issue for further development.  In an August 2016 rating decision, the Appeals Management Center (AMC) granted a 10 percent rating effective November 12, 2015.  

For reasons explained further below, additional development remains necessary.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand but finds that a remand is necessary to ensure full compliance with the statutory duty to assist.

38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Such findings were not completely provided on the most recent VA examination for the Veteran's left knee in November 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, the examination, or opinion, must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Second, while at the November 2015 VA examination the examiner, Dr. T.D., indicated that the Veteran does not currently have, nor has ever had, a meniscus condition, in the opinion section of the examination report, the examiner acknowledged that during service in June 2007 the Veteran underwent an arthroscopic partial medial meniscectomy of the left knee, chondroplasty of the medial and patellofemoral compartments of the left knee, and debridement of a posterior cruciate ligament tear of the left knee.  Dr. T.D. noted that magnetic resonance imaging (MRI) in April 2012 showed that the ligament was normal.  The examiner also stated that it is believed that osteoarthritis is now mainly the Veteran's knee problem as a current VA X-rays show loose bodies in the joint space of the left knee and as osteoarthritis could be the cause of the Veteran's sudden exacerbation of chronic pain.  However, the examiner noted that this was only a suspicion without a more recent evaluation by an orthopedist and recent MRI.  Thus on remand, the VA knee examination should be rendered by an appropriate examiner and all tests deemed necessary should be conducted.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, schedule the Veteran for a VA examination of his left knee with an orthopedist to the extent possible.  If an orthopedist is not available, than another appropriate examiner should provide the examination.  The examiner must review the claims file and should note that review in the report.  Any necessary studies or tests should be conducted, including MRI if deemed warranted.  Upon review of the record and interview and examination of the Veteran, the examiner is asked to do the following:

a.) Utilize the appropriate Disability Benefits Questionnaire to evaluate the Veteran's service-connected left knee disability.  The examination report must include findings necessary to rate the disability, including range of motion measurements for painful joints on both active and passive motion (in weight-bearing and non-weight bearing) and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he/she should provide the reasoning therefore.  

b.) Request that the examiner further review the Veteran's history of left knee surgery during service in June 2007 whereby he underwent an arthroscopic partial medial meniscectomy of the left knee, chondroplasty of the medial and patellofemoral compartments of the left knee, and debridement of a posterior cruciate ligament tear of the left knee.  Request that the examiner also review the results from the April 2012 MRI and any other relevant information to assess any symptoms associated with removal of semilunar cartilage or dislocated semilunar cartilage. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.  For all opinions rendered, the examiner must explain the rationale.  If the examiner is unable to provide an opinion he or she should explain why.  

3. Review the medical opinion/examination to ensure that the remand directives have been accomplished.  If not, the case should be returned to the examiner for completion.

4. Then, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2016).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

